Citation Nr: 1707078	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In October 2014, the Board remanded the present matter for further development.  As review of the record indicates that additional development is needed, the Board will not address whether there has been substantial compliance with the October 2014 remand directives at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the matter of the Veteran's entitlement to a right eye disorder was also before the Board in October 2014.  Following the October 2014 remand, the RO granted service connection for right eye phthisis bulbae by way of a June 2016 rating decision.  Thus, there remains no present case or controversy for the Board to adjudicate with regard to the matter of the Veteran's entitlement to service connection for a right eye disorder.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for Remand: To obtain a medical opinion to determine the etiology of the Veteran's left hip disability and make reasonable efforts to obtain private treatment records.

In his August 2009 claim for benefits, the Veteran reported that he has a left leg disability that had its onset in June 2005.  During his May 2014 hearing, the Veteran also asserted that he constantly carried a lot of weight in the form of baggage and weaponry during service.  In addition, he asserted that he fractured his hip one year prior to the hearing as a result of his service-connected right eye disability.  More specifically, he testified that his right eye disability caused him to misjudge the distance between a ladder he was on and a roof, and as a result, he fell fourteen feet to the ground, broke three ribs, and fractured his hip.

At present, there is no competent evidence of record that addresses whether the Veteran's current left hip disorder is proximately due to or the result of his service-connected right eye disorder.  See 38 C.F.R. § 3.310 (2016).  Such an opinion must be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, a November 2005 letter from a VA primary care physician indicates that the Veteran sustained a gunshot wound to his left leg in July 2005 and was subsequently treated at the Hospital of the University of Pennsylvania.  In addition, the Veteran testified during his Board hearing that he has also been treated at Temple University Hospital.  VA should make reasonable efforts to obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain records of his treatment at Hospital of the University of Pennsylvania and Temple University Hospital.  Additionally, any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  Obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's current left hip disorder.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the clinician and review of the file should be noted in the requested report.

   (a) The reporting clinician should identify all left hip disorders that have been diagnosed during the period on appeal (since August 2009).
   
   (b) For each identified disorder, state whether it is at least as likely as not (a 50 percent or greater chance) that the disorder had its onset during active service or became manifest within one year of the Veteran's separation from active service.
   
   (c) For each identified disorder, state whether it is at least as likely as not that the disorder was otherwise caused or aggravated by the Veteran's period of active service.
   
   (d) For each identified disorder, state whether it is at least as likely as not that the disorder was caused or aggravated by the Veteran's service-connected right eye disorder.  If aggravation is found, the clinician should provide a baseline level of severity of the Veteran's left hip disorder prior to aggravation by his right eye disorder and identify and the permanent, measurable increase in disability resulting from the aggravation.
   
The clinician is notified that the Veteran has testified that his right eye disability caused him to misjudge the distance between a ladder he was on and a roof, and as a result, he fell fourteen feet to the ground and fractured his hip.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

3.  Next, review the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the reporting clinician if all questions posed were not answered.

4.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided a Supplemental Statement of the Case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




